 VICKERS, INCORPORATED561APPENDIXNOTICE TO ALL OUR MEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify you that:WE WILL NOTengage in,or induce or encourage any individual employed byUnited States Plywood Corporation, Kosmos Division or by Howard LoggingCompany, or any other employer, to engage in a strike, or a refusal in the courseof his employment to use, manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commodities, or perform any serv-ices, or threaten, coerce, or restrain USP or Howard, or any other employer,where in either case an object thereof is to force or require USP to enter into anyagreementwhich is prohibited by Section 8(e) of the National Labor RelationsAct.WE WILL NOT engage in, or induce or encourage any individual employed byUSP or Howard, or any other employer, to engage in a strike, or a refusal in thecourse of his employment to use or handle any materials or perform any serv-ices, or threaten, coerce, or restrain USP or Howard, or any other employer, bya strike or picketing where in either case an object thereof is: (1) to force orrequire USP to cease using, selling, handling, transporting, or otherwise dealingin the products of or to cease doing business with Howard; and (2) to force orrequire Howard torecognizeor bargain with Local 2767 as the representative ofhis employees unless Local 2767 has been certified as the representative of suchemployees under the provisions of Section 9 of the Act.PUGET SOUND DISTRICT COUNCIL, LUMBER & SAWMILL WORKERS,UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMER-ICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)LUMBER & SAWMILL WORKERS' UNION, LOCAL 2767 AFFILIATEDWITH UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Information regarding the provisions of this notice and compliance with its termsmay be secured from the Regional Office of the National Labor Relations Board,327 Logan Building, 500 Union Street, Seattle, Washington, Telephone No. 682-4553.Vickers, IncorporatedandInternationalUnion of Electrical,Radio and Machine Workers, AFL-CIO,Local792.Cases Nos.15-CA-363, 15-CA-f407, and 15-CA-f453. June 05, 1965DECISION AND ORDEROn April5, 1965, Trial Examiner Herbert Silberman issued hisDecision in the above-entitledproceeding, finding thatthe Respondenthad not engaged in unfair labor practices as alleged in the complaintand recommendingthat the complaint be dismissed in its entirety, as set153NLRB No. 45.796-02 7-66-vol. 153-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDforth in the attached Trial Examiner's Decision.Thereafter, the Gen-eral Counsel and the Charging Party filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. TheBoard 1 has considered the Trial Examiner's Decision, the exceptionsand briefs, and the entire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsorder the Order recommendedby theTrial Examiner,and orders thatthe complaint herein be,and it hereby is, dismissed in its entirety.1Member Brown concurs in the resultTRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpon charges dulyfiled byInternational Union of Electrical Radio and MachineWorkers, AFL-CIO, Local792, herein called the Union,against the Respondent,Vickers,Incorporated,herein called the Company,separate complaints,dated Febru-ary 10, 1964,were duly issued in CasesNos. 15-CA-2363 and 15-CA-2407 and acomplaint,dated July 30,1964,was duly issuedinCase No 15-CA-2453. By anorder, dated July 30, 1964, the above numbered cases were consolidated for the pur-poses of hearing and further disposition.The complaint in each case alleges that theRespondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a)(1) and(5) and Section 2(6) and(7) of the National LaborRelations Act, as amended,herein called the Act.Respondent duly filed answers tosaid complaints which,as amended at the hearing,deny that it has engaged in thealleged unfair labor practices.Thereafter,a hearing was held before Trial ExaminerHerbert Silberman at Jackson,Mississippi,on October 6 and 7, 1964. Briefs havebeen received from the General Counsel and the Respondent.Respondent has filed a request to correct the transcript of the testimony in thisproceeding.Said request is granted and it is hereby ordered that the transcript shallbe corrected by making the changes set forth in the attached Appendix A.Uponthe entire record in this case,and from my observation of the witnesses, Tmake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a division of Sperry Rand Corporation, is engaged in the productionof hydraulic valves, pumps, and motors for the aerospace industry at its plant inJackson,Mississippi, which is the only facility of Respondent involved in these pro-ceedings.During the past 12 months, which period is representative of Respondent'soperations,in the course and conduct of its business,Respondent purchased andreceived products and materials valued at in excess of $50,000, which were shippedto Respondent's Jackson, Mississippi, plant, by suppliers located outside the State ofMississippi.Respondent admits, and I find, that the Company is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act. VICKERS, INCORPORATED563H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization as defined in Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of eventsIn June 1957 the Union was certified by the National Labor Relations Board inCase No. 15-RC-1516,as the exclusive collective-bargaining representative for thefollowing unit of employees:All hourly paid production and maintenance employees employed at the Employer'sJackson,Mississippi plant, including probationary employees, but excluding allsalaried office, office clerical and plant employees, cafeteria employees, technicalemployees, the nurse, professional employees, guards, and supervisors as defined inthe Act.During the time relevant to these proceedings the Company and the Union wereparties to an agreement, hereinafter referred to as the 1960 Contract, entered intoon October 26, 1960, covering said unit of employees.The contract was for aninitial term of 3 years with provision that it shall continue in full force and effectbeyond its expiration date and until it shall have been replaced by another agreementor until it shall have been terminated after service of 10-day written notice to sucheffect.In August 1963 the parties began negotiations for a new agreement to super-sede the 1960 Contract.Approximately 33 bargaining sessions were held betweenAugust 16, 1963, and midnight January 27, 1964, when a strike was called by theUnion, following due service on January 17, 1964, of notice terminating the 1960Contract.The strike continued until April 27, 1964, when the parties entered intoa new collective-bargaining agreement, herein referred to as the 1964 Contract.On September 4, 1963, while negotiations were in progress, the Company and theUnion entered into a stipulation for certification upon consent election, in Case No.15-RC-2780, covering the employees in the following classification:All manufacturing work-scheduling clerks employed by the Employer at its Jack-son,Mississippi, plant, excluding all other classifications and guards and supervisorsas defined in the Act. (Said employees hereinafter are referred to as the schedulers.)The consent-election agreement provided that:If a majority of the employees in the voting group vote against representation,they will be taken to have indicated their desire to remain unrepresented. If amajority vote for representation they will be taken to have indicated their desireto be included in the existing production and maintenance unit currently repre-sented by International Union of Electrical, Radio and Machine Workers, AFL-CIO, Local No. 792.At the election held on September 13, 1963, a majority voted for the Union, and onSeptember 23, 1963, the certification of results of election was issued.The Companyconstrued the results of the election to mean, not only that the schedulers had becomepart of the larger production and maintenance unit, but that the subsisting collective-bargaining agreement covering the production and maintenance employees auto-matically covered the schedulers.Accordingly, on September 18, 1963, the Companywrote to the Union advising that, pursuant to paragrapl 162 of the 1960 Contract,'itwas establishing a temporary hourly rate for each such employee.As theschedulers theretofore had been paid on a salary basis, the temporary rate set by theCompany for each scheduler was the hourly equivalent of the employee's monthlysalary.To the letter was attached a schedule showing the seniority of each schedulerand his temporary hourly rate of pay. The letter further stated:Within 30 days of the receipt of the official certification of the election by theNational Labor Relations Board, we will propose a permanent rate for this newclassification as provided in Paragraph 163 of the Agreement.However, sincethe parties are currently in the process of negotiating a new Agreement, and thepresent Agreement will expire before a final determination of this matter couldbe reached under the Special Procedure (Wage Rate) Provisions of the Agree-1 Paragraph 162 reads as follows:When the Company establishes and places in use a new job classificationor makesa revision to an existing classification that materially affects the applied skills andresponsibilities of the operator, a temporary rate shall be established by the Com-pany and written notice of the rate and job classification will be furnished to theLocal President. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDment,should the parties not be able to reach agreement on a permanent wagerate, the Company would agree to consider the entire matter as a part of ourcurrent bargaining if the Union so desires.The consequence of the Company'saction was,on the one hand, to give to theschedulers the benefits of the 1960 Contract,including the right to invoke the seniorityand grievance procedures thereof, and on the other hand to deprive the schedulers ofcertain benefits they had as unrepresented salaried employees,to wit:1.Life insurance coverage in the amount of $1,000.(Although the productionand maintenance employees were also covered by a group life insurance policy, theschedulers,as salaried employees,had an additional$1,000 coverageBecause theemployees were required to contribute to the payment of the premiums for suchinsurance,the reduction in coverage for the schedulers resulted in a reduction in theircontributions.)2.Possibility of being paid for excused absences.3.Privilege of receiving and making personal telephone calls.4.Privilege of parking in a more desirable area in the Company's parking lot.2The Company's letter was delivered to Union President John McDaniel whoaccepted the suggestion of the Company'spersonnel director,Robert S. Major, thatany disagreements concerning the schedulers should be discussed as part of thegeneral negotiations then in progress.Nevertheless,the next day the Union sent aletter to the Company demanding that the Company restore to the schedulers thebenefits they had prior to the election.Despite the Union's demand that the schedulers should be restored to their pre-election status,there is no evidence that the Union was of the opinion, or had advisedthe Company,that the 1960 Contract did not automatically apply to and cover theschedulers.To the contrary,between September 25, 1963, and January 2,1964, theUnion prosecuted three grievances on behalf of schedulers in accordance with thegrievance procedure of the 1960 Contract.Furthermore,on September 26, 1963, inthe course of its negotiations with the Company,theUnion agreed to change thelanguage of the recognition clause of the 1960 Contract by adding the schedulers tothe contractual unit of hourly paid production and maintenance employees.Therevised recognition clause reads as follows:The Union having been certified by the NationalLaborRelations Board in caseNo. 15-RC-1516 and case No.15-RC-2780 as the collective-bargaining repre-sentative for a unit of employees of the Company defined as`All hourly paidproduction and maintenance employees employed at the Employer'sJackson,Mississippi plant, including probationary employees but excluding all salariedoffice, office clerical and plant clerical employees,cafeteria employees,technicalemployees,the nurse,professional employees,guards and supervisors as definedin the Act,'the Company recognizes the Union as the exclusive representativeof all the employees in such unit for the purpose of collective bargaining inrespect to rates of pay,wages, hours of employment and other conditions ofemployment.On October 22, 1963, the Company and the Union entered into a stipulation forcertification upon consent election,inCase No.15-RC-2816, for the followingemployees:All schedule follow up men employed by the Employer at its Jackson, Mississippi,plant, excluding all other classifications and guards and supervisors as defined in theAct.(Said employees are hereinafter referred to as the expediters.)The consent-election agreement,as in the earlier case, provided that a majorityvote for the Union will be taken to indicate a desire on the part of the expediters to beincluded in the existing production and maintenance unit.The Union won the elec-tion, which was held on October 31,1963, and the certification of results of electionwas issued on November 8, 1963The parties'actions following the election for theexpediters paralleled their conduct after the election for the schedulersAboutNovember 4, 1963,the Company notified the Union that it was going to treat theexpediters as part of the production and maintenance unitThereafter,as in the caseof the schedulers,a grievance on behalf of an expediter was processed under thegrievance provisions of the 1960 Contract.3In addition,on January 24, 1964, the2 There is insufficient evidence in the record from which to conclude that the aggregatevalue of the benefits taken away from the schedulers exceeded the value of the benefitsgiven to them by reason of the change in their status3 One of the grievances filed on behalf of a scheduler protested action of the Companyin assigning him to do "salary work," and a grievance filed on behalf of an expediterprotested action by the Companyin assigninga salaried employee to do an hourly paidjob, to wit, a job normally assigned tothe expediters. VICKERS, INCORPORATED565Union agreed to further change the recognition clause of the 1960 Contract to includethe expediters in the unit of hourly paid production and maintenance employees.Aschanged, the recognition clause, in pertinent part, reads as follows:The Union having been certified by the National Labor Relations Board in caseNo. 15-RC-1516, case No. 15-RC-2780, and case No. 15-RC-2816, as thecollective bargaining representative for a unit of employees of the Companydefined as `All hourly paid production and maintenance employees ....' 4Despite approximately 33 meetings which were held prior to the strike and theabsence of evidence that the Company at any time refused to discuss fully all ques-tions raised by the Union, the General Counsel contends that the Company did notnegotiate in good faith for the schedulers and expediters.The first discussion aboutthese groups occurred very soon after the election for the schedulers when, at ameeting held on September 16, 1963, Union representative Ben Juley advised theCompany representatives "that we would negotiate on the schedulers after we hadpart of ... the Union's [contract] proposals resolved ...." Subsequently, anotherUnion representative, Albert E. Fenton, about the middle of October, informedpersonnel director Major that the Union will submit its proposals concerning theschedulers after it completes its studies of their job.However, Fenton testified thaton many occasions he requested the Company to restore to the schedulers the benefitswhich had been taken away from them after the September election.The Union's first specific proposal concerning the schedulers was made on Octo-ber 23.The Union proposed a wage scale for the schedulers ranging from a min-imum of $2 per hour to a maximum of $2.70 per hour and, in addition, restoration ofall the benefits they previously had as salaried employees.At the next meeting, heldin the morning of October 25, the Union resubmitted the same proposal. The Com-pany rejected the Union's proposal and during the afternoon session on the same daythe Company made a counterproposal. The Company proposed a wage range for thejob of from a minimum of $1.53 per hour to a maximum of $2 03 per hour with atotal of 10 progression steps between the lowest and highest figure.This proposalcontemplated that the schedulers would not receive any of the special benefits theyformerly had as salaried employees.The maximum rate proposed by the Companywas lower than the rate then being paid to some schedulers.As to such employeesthe Company's proposal was to continue them at their current rates, which would beconsidered as red-circle rates.Those schedulers who were being paid at or in excessof the proposed maximum rate for the job would receive no wage increase. Theschedule attached to the Company's letter of September 18, 1963, shows that, as ofsuch date, of the 21 schedulers, 12 were being paid between $1.63 per hour and $1.89per hour and 9 were being paid between $1.98 per hour and $2.24 per hour. Thus,under the Company's proposal nine schedulers would receive no wage increase as aresult of the pending negotiations or an increase in an amount less than the amount ofthe across-the-board increase the Company was offering the production and mainte-nance employees.During the discussion of the Company's proposal, the Unionargued that if the schedulers' job was as simple as the Company representatives con-tended, then it was not necessary to have so many progression steps.The Companyaccepted this argument and submitted a revised proposal for the schedulers whichproposed a rate range of from a minimum of $1.70 per hour to a maximum of $2 perhour in six progression steps.The Union rejected th., offer.The Company did notthereafter recede from its position regarding the schedulers (and later maintainedthe same position regarding the expediters) and the 1964 Contract includes as therate range for the schedulers (and expediters) the Company's revised offer which wasmade at the October 25 meeting.At a meeting held on November 7 the Union made its second proposal regardingwage rates for the schedulers by proposing a range of from $1.93 per hour to $2.23per hour.The Company rejected this proposal. In so doing the Company explainedthe basis for its rejection.Company representatives pointed out that the rate initiallyproposed by the Union for the schedulers was equal to the rate for tool-and-diemakers and the new proposal was for a rate equal to the rate for productionmachinists, but the job being performed by the schedulers was not comparable toeither of those two jobs; they suggested that the rate which should be set for theschedulers -hould be in line with the rate for other classifications performing com-parable duties.Following the election for the expediters, at a meeting held on November 13, theUnion proposed a rate range for these employees of from $2.20 per hour to $2.60This second revision of the recognition clause was incorporated verbatim in the 1964Contract. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDper hour in six progression steps.The Company rejected this proposal and in turnproposed a rate change for the expediters identical to the one it had proposed for theschedulers.5At the January 7, 1964, session the Union representatives withdrew their demandthat the schedulers and expediters should receive the benefits they had as salariedemployees.At the next meeting, held on January 16, 1964, the Union proposed awage scale for the schedulers and expediters even higher than they had proposed onNovember 7. Following discussion regarding the skills of these two categories ofemployees and the Company's contention that the rate being proposed by the Unionwas equal to that of toolmakers, the Company rejected the Union's proposal.At themeeting held on January 24, the Union proposed a maximum rate of $2.13 per hourfor the schedulers and a maximum rate of $2.18 per hour for the expediters, however,the Union now renewed its demand that the special benefits which the schedulers andexpediters had when they worked on a salary basis should be restored to them.The negotiations concerning the expediters and schedulers also involved otherterms of employment in addition to wages. Between October 2 and October 30, 1963,there were discussions concerning the seniority of the schedulers and their bumpingprivileges which questions were satisfactorily resolved.At all times during the negotiations, the Union acknowledged that the terms andconditions of employment for the schedulers and expediters were proper subjects ofbargaining, despite the alleged unilateral action which the Company had taken.Thus, on October 14, 1963, the Union wrote the following letter to the Company:This is to acknowledge receipt of your letter of September 18, 1963.TheUnion stands ready, as in all matters, to negotiate so as to reach an amiablesettlement of any issue which might arise out of our mutual relationship.As in all matters we as you do, reserve all rights to freedom of action withoutprejudice, until the matters under negotiations result in an acceptable settlement.When asked by Personnel Director Major what he meant by his letter, Union Presi-dent McDaniel told Major that "it was all right to handle the matter of the schedulersin our current negotiations that . . . they didn't want to give up any rights that theyhad in their charges before the Board."In connection with the Company's proposals for the schedulers and expediters,Personnel Director Major testified that, in accordance with the terms of the 1960 Con-tract, the Company was seeking to establish rates for these classifications which wouldbe related to and based upon the rates being paid to other classifications performingwork requiring the exercise of comparable skills and responsibilities.Many of theschedulers and expediters were older employees who previously held more responsiblepositions which had been eliminated in the course of a reorganization of the Com-pany's operations.When they were transferred to the less responsible positions ofscheduler or expediter the Company did not reduce their salaries.Therefore, at thetime of the negotiations, "these employees were already red circled as salaried employ-ees."While on the one hand, the Respondent adduced testimony, summarized above,explaining the basis for the proposals which the Company made for the schedulersand the expediters, on the other hand, there is no evidence in the record either (1) thatthe Union's counterproposals had any reasonable relationship to the Company's wagestructure or to the wage rates being paid or proposed for other classifications ofemployees doing work of comparable skill and responsibility, or (2) impugning inany way the Respondent's assertion that the rates which it proposed, and whichfinally were incorporated in the 1964 Contract, were in line with the rates being paidto other classifications doing comparable work.The last bargaining session between the parties prior to the strike was held onJanuary 27, 1964.At this meeting there was a mutual acknowledgement by theUnion and the Company that their negotiations had reached a complete impasse con-cerning economics.After notice to the Union, the Company on February 3, 1964,placed in effect for those employees who did not join the strike the economic improve-ments contained in its last proposal to the UnionThe Union by letter dated Febru-ary 1, 1964, advised the Respondent that it objected to the Company taking suchaction.B. The issues as framed by the complaintsThe complaint in Case No. 15-CA-2363 alleges that the schedulers constitute anappropriate unit within the meaning of Section 9(b) of the Act and that, in violationu No evidence was adduced at the hearing as to the wage rates which were being paidto the expediters at the time the negotiations were taking placeThus, there is noevidence upon which any finding can be made, that any of the expediters were beingpaid at a rate equal to or greater than the maximum rate proposed by the Company. VICKERS, INCORPORATED567of Section 8(a)(1) and (5) of the Act, the Company has refused to bargain col-lectively with the Union as the exclusive repre:°ntative of all the employees in saidunit because:(a)About September 16, 1963, the Company unilaterally changed variousterms and conditions of employment of the employees in said unit without priornotice to and bargaining with the Union;(b) Since said date the Company has refused to bargain with the Union con-cerning the unilateral changes, and(c) Since said date the Company has maintained and given effect to suchunilateral changes.The complaint in Case No. 15-CA-2407 is almost identical to the complaint inCase No. 15-CA-2363 except that the unit of employees involved is the expediters,and that the alleged unilateral changes were effected on November 5, 1963.The complaint in Case No. 15-CA-2453 alleges that the Union is the exclusivecollective-bargaining representative of three separate units of the Respondent'semployees, namely, a unit of schedulers, a unit of expediters and a unit of all hourlypaid production and maintenance employees; that Respondent has violated Sections8(a)( I) and (5) of the Act by refusing to bargain collectively in good faith with theUnion for the schedulers and for the expediters since September 13 and October 31,1963, respectively, and, following a strike which began on January 28, 1964, bymaking effective on February 3, 1964, unilaterally and over the objections of theUnion economic improvements for its nonstriking employees; and that the strike wascaused and/or prolonged by reason of Respondent's alleged unfair labor practices.C. ConclusionsGeneral Counsel's theory in these cases, as expressed in his brief, is that Respondentviolated Section 8(a) (5) and derivatively Section 8(a) (1) of the Act when, followingthe respective elections for the schedulers and expediters, it determined unilaterallythat these groups should be treated as constituting new job classifications within theproduction and maintenance unit covered by the 1960 Contract and established ratesof pay and other conditions of employment for these employees in accordance withthe terms of the agreement and deprived them of benefits they previously enjoyed assalaried employees.There is no contention that the changes effected were not fairlymade under the terms of the 1960 contract. The alleged offense is only that Respond-ent had no right to make any changes without first bargaining about the matter withthe Union.General Counsel further contends that during the parties' negotiationsRespondent maintained a "take-it-or-leave-it" position regarding the schedulers andexpediters and therefore did not bargain in good faith with respect to these twogroups.Finally,General Counsel asserts that because of the Company's allegedunfair labor practices no genuine impasse existed at the time the Union called itsstrike against the Respondent on January 28, 1964, and, therefore, absent an impasse,Respondent further violated Section 8(a) (5) of the Act when on February 3, 1964, itplaced into effect, despite the opposition of the Union, its last offer to the UnionsIn large part General Counsel's arguments are premised upon extravagant asser-tions of fact unsupported by the record evidence. Thus, in his brief he contends.1."At the time of the strike on January 28, 1964, the parties had reached agree-ment on most items."However, proof was not offered showing the total numberof separate items which were the subjects of negotiation between the parties or thenumber of such items which had been resolved by the time the strike began. Although9 The complaints in these cases are drafted in such manner that one might understandthat the Respondent is accused of violating the Act by refusing to negotiate for theschedulers and the expediters as separate appropriate bargaining units after demand forindependent bargaining had been made by the UnionHowever, General Counsel does noturge this argument in his brief, and in his oral statement of position at the hearing, hespecifically disclaimed that he is making any such contention.Furthermore, the Unionat no time requested separate bargaining for the schedulers and expeditersInstead theparties bargained for these two groups as part of their negotiations for the entire pro-duction and maintenance unit.Also, the Board's action in the respective representationproceedings was not to establish separate appropriate units for the schedulers and ex-pediters but was to add these classifications to the existing production and maintenanceunit.Thus, the certification of results of election in Cases Nos 15-RC-2816 and 15-RC-2780 reads as follows: "IT IS HEREBY CERTIFIED that the said organization maybargain for the employees in the above-named category as part of the existing productionand maintenance unit which it currently represents " 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDPersonnel Director Major testified without contradiction that at the last bargainingsession before the strike the parties acknowledged to each other that they were "at acomplete impasse on economics," this testimony does not establish that "the partieshad reached agreement on most items."2. "The principal disagreements which precipitated the strike were wages and theCompany's adamant position with respect to the Schedulers and Expediters."Therecord does not uphold this assertion.On January 17, 1964, the Union served theCompany with written notice terminating the existing collective-bargaining agreement10 days from said date, which in effect was notification to the Company of theUnion's intention to go on strike at the end of such 10-day period.No testimonywas adduced as to why the Union served such notice. Assuming that the Union calledthe strike because of its dissatisfaction with the progress of negotiations, no proofwas offered at the hearing as to the number of unresolved subjects as of the date thestrike notice was given or which of these subjects were sufficiently important to theUnion to induce strike action.More specifically relating to the issues in these cases,there is no evidence that the differences between the Company and the Union con-cerning the schedulers and expediters had any substantial influence the Union's deci-sion to strike.Furthermore, General Counsel erroneously treats the differencesbetween the Company and the Union concerning the schedulers and expediters assomething separate and apart from the parties' differences concerning wages.At theJanuary 7, 1964, meeting, the Union withdrew all separate and special demands forthe schedulers and expediters and the only area of difference between the Union andtheCompany concerning these two classifications of employees when the strikenotice was given was with respect to the rate ranges for the jobs.This was a dis-agreement as to wages because, as a practical matter, the only dispute between theparties concerned the amount of wage increase the employees in these classificationswould receive.?As the parties had not reached agreement upon the wage increase forthe other classifications of employees in the production and maintenance unit thedisagreement between the Company and Union concerning the increase for theschedulers and expediters was of the same nature as the disagreement between theparties concerning the increase for the other employees.For this reason also, thereisno basis for General Counsel's assertion that a separate and distinct reason forthe strike was the disagreement between the parties concerning the schedulers andexpediters.3.The Company did not bargain in good faith concerning the conditions of employ-ment for the schedulers and expediters but "maintained a `take-it-or-leave-it' attitudewith respect to these classifications."The record does not support this contention.Following the Union's first proposal for the schedulers, the Company submitted acounterproposal on October 25, 1963As a result of the discussion concerningRespondent's proposal, the Company on the same day submitted a revised proposalfor the schedulers.The Union thereafter submitted three additional proposals forthe schedulers (and one for the expediteis after the election for that classificationhad been held).However, one of the three proposals could not have been seriouslyadvanced because it was a proposal for an increase larger then the increase suggestedin the Union's next proceeding proposal. In addition, the Union's first proposal waspurely exploratory insofar as it was suggesting increases for the schedulers of up to25 percent.Thus, the situation is that each party advanced two serious proposalsto the other. If good-faith bargaining is measured by the number of proposals andcounterproposals offered by each party to the other, then on that basis, the Companywas no less sincere than the Union in seeking to arrive at an agreement for the sched-ulers and expediters.However, good-faith bargaining is not determined by anarithmetic comparison of the number of proposals and counterproposals each of theparties makes.There are no mathematical criteria which can be mechanically appliedtomeasure the extent of a party's good-faith participation in collective-bargainingnegotiations.Good-faith bargaining depends upon subjective considerations, namely,whether there is a sincere desire to achieve a mutually acceptable agreement. Person-nel Director Major testified that during the negotiations the Company explained tothe Union the basis for its proposals for the schedulers and expediters, specifically,that it was proposing a rate range for these jobs in line with the rates proposed forother classification of employees exercising comparable skills and responsibilities.7 Thus, Union representative Ben Juicy testified that the Union's proposal at the Janu-ary 11 or 12 meeting was based upon the actual wages then being paid the schedulersand expediters in order to obtain for these employees the same wage increase as for theother employees in the unit represented by the Union. VICKERS, INCORPORATED569No evidence was adduced which in any way impeaches this testimony.On theother hand, no explanation was offered at the hearing, or so far as the record showsduring the parties' negotiations, as to the basis for the Union's demands.Thus, therecord suggests that while the Company was seeking to establish wage rates for theschedulers and expediters on some rational basis which would comport with thegeneral wage structure in the plant, the Union was merely advancing arbitrary pro-posals unrelated to reasonable criteria for making wage determinations.Accordingly,because the Company at all relevant times was willing to negotiate with the Unionconcerning the schedulers and expediters and because there is no evidence that theCompany was unreasonable in rejecting the Union's various proposals and adheringto its last proposal for these employees, I find that General Counsel has failed toprove that Respondent was unlawfully adamant in its negotiations concerning theschedulers and expediters.4. "The motive of the Company in taking this adamant position with respect to theSchedulers and Expediters ... was for the purpose of `punishing' these employees forselecting the Union as their bargaining representative."This is a gratuitous statementwithout any record support whatsoever.5. "When the Expediters chose to be represented by the Union on October 31,1963, the Company immediately proposed that the Expediters be covered by thesame terms and wage proposals as it proposed for the Schedulers on October 25. TheCompany did not deviate from this position at any time prior to the strike." I assumeGeneral Counsel is contending that such position on the part of the Company wasincompatiblewith its statutory collective-bargaining obligations.However, therecord shows that there was a reasonable basis for treating both classifications alike.Union Representative Fenton testified, "Our proposal for the second group (expe-diters)was . . . the same as [for] the first group (schedulers), we said that the twowere very closely related and, in our opinion, the one proposal would cover bothgroups."Thus, no incriminatory inference may be drawn from the fact that theCompany proposed to treat the expediters and schedulers the same particularly as theUnion did not challenge but concurred in such approach.For the reasons stated above I find that General Counsel has not proved thatRespondent failed to confer in good faith with the Union concerning wages, hours,and other terms and conditions of employment for the schedulers and expediters.However, the absence of subjective bad faith on the part of the Company in itsnegotiations with the Union does not necessarily determine in favor of the Respondentthe question of whether its unilateral changes in the employment status of the sched-ulers and expediters constituted a violation of the Act.The objectives of Section8(a) (5) can be frustrated as much by unilateral action which circumvents the dutyto negotiate as by a flat refusal to bargain.8On the other hand, voluntary adherenceto and implementation of a valid and lawful collective-bargaining agreement stabilizesbargaining relationships and promotes the purposes sought to be achieved by the Act.Following the respective elections held in September and October 1963, the sched-ulers and expediters became part of and were merged into the production and mainte-nance unit represented by the Union.The applicable consent-election agreementsspecifically provided that "if a majority vote for representation they will be taken tohave indicated their desire to be included in the existing production and maintenanceunit currently represented by" the Union, and the certification issued by the Boardprovides that the Union "may bargain for the employees in the above-named categoryas part of the existing production and maintenance unit which it currently repre-sents." 9Respondent argues that the schedulers and the expediters constituted newjob classifications within the existing unit of "hourly paid production and mainte-nance employees" and therefore the provisions of the 1960 Contract (paragraph 162,et seq.)applying to new job classifications covered these employees.Accordingly,Respondent contends that the unilateral actions which it took were required by theterms of the agreement and constituted voluntary observance thereof.GeneralCounsel argues that the jobs of the schedulers and the expediters were not new classi-8N.L.R.B. v. Benno Katz,etc., d/b/a Williamsburg Steel ProductsCo., 369 U S 736, 743.9 The production and maintenance unit certified in 1957 In Case No. 15-RC-1516 [117NLRB 1767], was defined by the Board as including "All hourly paid production andmaintenance employees...Respondent contends that when the schedulers and ex-pediterswere added to the production and maintenance unit, in order to comply withthe Board's description of the unit,the Companywas compelled to change their statusfrom salaried employees to hourly paid employees.As the issues in these cases can bedecided on other grounds,I shall not pass upon the merits of this contention. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDfications within the bargaining unit, and that"by no stretch of the imagination canthis [paragraph 162 of the 1960 Contract]be construed as applying to the Schedulersand Expediters."He further contends, "It is obvious the Contract provisions wereintended to cover new classifications of employees,new skills or new departmentswhich were not on the Company's payroll but which might come into existence duringthe period of the contract, and which groups would be automatically covered by thecontract."I do not agree with General Counsel that his construction of the 1960 Contract isobviously correct.10Ifind that Respondent's contrary interpretation of the 1960Contract not only was reasonable(regardless of whether it was correct)but also wasan interpretation which found tacit support from the Union's conduct.First, theUnion processed grievances on behalf of schedulers and an expediter under thegrievance provisions of the agreement. Second, on September 26, 1963, before anycharges were filed in these cases, the Union and the Company agreed to change therecognition clause in their agreement by adding the schedulers to the contractual unitof "hourly paid production and maintenance employees" (and on January 24, 1964,agreed to another similar change by adding the expediters to the unit).The dispute between the Union and the Company which gives rise to these proceed-ings is concerned with the narrow question of whether the Company correctly inter-preted the phrase,"establishes and places in use a newjob classification," found inparagraph 162 of the 1960 Contract, to include the jobs of schedulers and expediters,which were not new job classifications in the plant but were new job classificationswithin the contractual unit.If Respondent was correct in its interpretation,then therecan be no unfair labor practices by reason of the Company's application of the agree-ment's terms to the schedulers and expediters after they had been added to the con-tractual bargaining unit because in such case Respondent was merely fulfilling itslawful contractual obligations.Thus, the situation here, involving as it does only aquestion of contract interpretation and not any intransigency on the part of theCompany, is quite unlikeN.L.R B v. Crompton-Highland Mills, Inc.,337 U.S. 217orN.L.R.B. v. Benne Katz, etc., d/b/a Williamsburg Steel Products Co.369 U.S. 736,or the cases cited by General Counsel in his brief.The Board is not the proper forum for parties seeking an interpretation of theircollective-bargaining agreement.Where,as here, an employer has a sound arguablebasis for ascribing a particular meaning to his contract and his action is in accordancewith the terms of the contract as he construes it,11 and there is "no showing that theemployer in interpreting the contract as he did, was motivated by union animus or wasacting in bad faith,"the Board ordinarily will not exercise its jurisdiction 12 to resolvea dispute between the parties as to whether the employer's interpretation was correct.1310 General Counsel's argument is based upon a strict and literal construction of thelanguage of paragraph 162 of the 1960 ContractHis brief does not consider the effect,Ifany,of other sections of the agreement upon paragraph 162.However,relevant towhether the 1960 Contract automatically applied to the schedulers and expediters whenthey were added to the production and maintenance unit,isparagraph 1 which statesthat the purpose of the agreement is "to establish wages,hours and other condition ofemployment for employees covered by this Agreement," and paragraph 2, the recognitionclause,which describes the agreement's coverage as including all production and main-tenance employees within the unit certified by the BoardFurthermore,labor contractsare not always drafted with the same preciseness as are commercial agreements and Inorder to give effect to the intent of the parties to a collective-bargaining agreement it isoften necessary to interpret its language more liberally than would be done in the caseof a commercial agreementJohn Wiley&Sons,Inc. v. David Livingston,376 U.S.543, 550.11United Telephone Company of the West, and United Utilities,Incorporated,112 NLRB779, 78112A breach of contract is not an unfair labor practice,Assn.ofWestinghouse SalariedEmployees v Westinghouse Electric Corp ,348 U S. 437,footnote 2.However,the Boardis not divested of jurisdiction to remedy an unfair labor practice because the conduct com-plained of may also have violated the terms of a collective-bargaining agreementSection10(a) of the Act13National Dairy Products Corporation,Detroit Creamery Division,126 NLRB 434.See alsoMorton Salt Company,119 NLRB 1402;Cloverleaf Division of Adams Dairy Co.,147 NLRB 1410.The Union here,had it wished to do so,could have sought arbitration,in accordance with the grievance procedures of the 1960 Contract,of its dispute withRespondentHowever, instead,the Union agreed to discuss its disagreement with theCompany as part of their general negotiations. VICKERS, INCORPORATED571As the Board stated inConsolidated Aircraft Corporation,47 NLRB 694, 706, enfd.,141 F. 2d 785(C.A. 9), "it will not effectuate the policy of `encouraging the practiceand procedure of collective bargaining'for the Board to assume the role of policingcollective contracts between employers and labor organizations by attempting todecide whether dispute,as to the meaning and administration of such contracts con-stitute unfair labor practices under the Act." Influencing the Board's decision in theConsolidated Aircraftcase was the fact that the series of unilateral decisions com-plained of as being unfair labor practices was not "part of a conscious campaign on[respondent's] part to undermine the authority and prestige of the Union as the col-lective bargaining representative of the respondent's employees or to evade therespondent's obligation to recognize and deal with the Union as such representative."In these proceedings not only is there an absence of evidence that Respondent wasseeking to undermine the authority and prestige of the Union as the collective-bargaining representative of its employees or to evade its obligationsto recognize anddeal with the Union but the facts support the opposite conclusion, namely, that theRespondent at all relevant times was willing to and did confer with the Union as toall subjects raised by the Union in their negotiationsUnion President JohnMcDaniel specifically agreed to handle questions concerning the schedulers at thenegotiations which were then in progress. (This agreement, after the expediters'election, was extended by the conduct of the parties to cover that group also.)Theirdifferences were resolved, although perhaps not the enti*e satisfaction of the Union,during the course of their bargaining, and the terms of their agreement are includedin their 1964 Contract.Thus, particularly applicable to this case is the Board's obser-vation inCrown Zellerbach Corporation,95 NLRB 753, 754, "that the stability oflabor relations which the statute seeks to accomplish through the encouragement ofthe collective bargaining process ultimately depends upon the channelization of thecollective bargaining relationship within the procedures of a collective-bargainingagreement." 14Under all the ciicumstances, I find that Respondent's unilateralchanges in the status of the schedulers and expediters from salaried employees tohourly paid employees did not constitute an unlawful refusal to bargain with theUnion.The final subject for consideration is whether the Respondent acted unlawfully byputting into effect on February 3, 1964, the improvements in the tei ms of employmentwhich theretofore, during the parties' negotiations, had been offered to and had beenrejected by the Union. In his brief General Counsel argues, "it is submitted that bythemethod and attitude taken by the Company in bargaining with respect to theSchedulers and Expediters and by making unilateral changes in their working condi-tions immediately after their respective elections,the Company engaged in bad-faithbargaining. It necessarily follows that since the Company engaged in bad-faith bar-gaining in violation of Section 8(a)(1) and(5) of the Act,itcannot maintain itsposition that the parties had reached an impasse in bargaining at the time the strikebegan."As I have found, contrary to General Counsel, that the Company had notengaged in bad-faith bargaining with respect to the schedulers and expediters and asthere is no contradiction of the testimony of personnel director Major that at theJanuary 27 meeting both the Union and the Company agreed that they were at animpasse, I find that the Company was entitled, after the strike began, to put intoeffect the increase and other adjustments it had offered to the Union and that by doingso the Company has not engaged in any unfair labor practices.15CONCLUSIONS OF LAWRespondent has not violated Section 8(a)(1) and(5) of the Act as alleged in thecomplaints.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law, and upon theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, I recommend that the complaints herein be dismissed in theirentirety.11 SeeThe Flintkote Company,149 NLRB 1561.15 N LR F v. Crompton-Highland Mills, Inc,337 U.S. 217,224-225;RaleighWaterHeater Mfg Co, Inc.,136 NLRB 76, 78,Economy Stores, Incorporated,120 NLRB 1, 9.See also Twenty-fourth Annual Report of the National Labor Relations Board, p. 82.